t c memo united_states tax_court larry j and angela l siggelkow petitioners v commissioner of internal revenue respondent docket no filed date r glen woods for petitioners wendy s harris for respondent memorandum findings_of_fact and opinion gerber judge respondent determined a deficiency in petitioners’ federal_income_tax in the amount of dollar_figure the issue for our consideration is whether petitioners are entitled to take an ordinary_loss deduction for a business_bad_debt as allowed by sec_166 petitioners contend that in unless otherwise stated all section references are to the internal_revenue_code in effect for the taxable_year in issue and all rule references are to the tax_court rules_of_practice continued the ordinary course of mr siggelkow’s business he made a bona_fide loan to a company he partially owned that became a worthless business debt in when the company went out of business respondent disputes that the advance of funds was made in the course of petitioner's trade_or_business findings_of_fact the stipulation of facts and the exhibits attached thereto are incorporated herein by this reference petitioners larry and angela siggelkow husband and wife resided in las vegas nevada at the time their petition was filed angela siggelkow is a petitioner in this case because she joined in filing returns with larry siggelkow subsequent references to petitioner refer only to larry siggelkow during the tax_year in question petitioner owned one-third of the stock in plg enterprises inc d b a eagle jet charter inc plg and all of the stock in lang aire inc lang as well as interests in other aviation-related companies in date petitioner borrowed dollar_figure from clark county credit_union cccu against funds held in his personal accounts at cccu the cccu loan agreement specified a 75-percent interest rate with a single balloon payment due in date petitioner instructed the credit_union to wire the funds directly to aig aviation insurance services inc aig on behalf of plg as payment for its successful bid to buy a salvaged lear jet held t continued and procedure by aig the plane formerly owned by the singer paul anka had suffered extensive damage after running off a runway and was no longer certifiable for flight plg took possession of the salvaged plane planning to remove the plane’s undamaged engines to sell to lang which owned a plane in need of engines before it could be sold petitioner did not take the plane or any other asset of plg as collateral for the funds he advanced on plg’s behalf failing to file a notice of lien or make a ucc filing in order to secure his position as a creditor petitioner also failed to keep any documentation on the alleged loan in his personal records and was unable to produce documentation evidencing a loan between petitioner and plg for the funds advanced though he claimed the note was held by another plg shareholder craig orrock no shareholder loans were reported on plg’s tax_return lang purchased the engines in from plg for dollar_figure which was sent directly to cccu in partial repayment of petitioner’s personal note one hundred fifty-five thousand dollars was applied to principal and dollar_figure was applied to interest on the cccu note thereafter plg made no payments to petitioner or on the cccu note petitioner never made any attempt to collect those funds he claimed were still owed to him by plg subsequently petitioner paid off the remaining dollar_figure cccu loan balance in the fall of petitioner entered into negotiations with yamagada enterprises d b a eagle international group eagle group for the purchase of petitioner’s aviation-related businesses as well as various assets held by petitioner petitioner’s wife petitioner’s companies and the two other plg shareholders craig orrock and william acor a close friend of petitioner’s petitioner and mr acor retained interests in the new company eagle group once the sale was completed included in the businesses bought by eagle group were lang and plg the sale was negotiated for approximately dollar_figure million petitioner was to receive dollar_figure paid in cash and in installments from bfagle group with additional periodic_payments to petitioner and mr acor totaling more than dollar_figure eagle group also agreed to assume dollar_figure in liabilities held by the various companies sold in the deal this did not include the remaining dollar_figure petitioner claims plg owed him out of the total purchase_price petitioner allotted dollar_figure for the sale of plg the sum was divided so that dollar_figure was for goodwill and the remaining dollar_figure was for the assets of plg including the rest of the salvaged plane those assets were sold for below fair_market_value plg never received the funds instead petitioner accepted the payment directly though eagle group agreed to assume the notes held by other businesses sold in the deal petitioner did not try to convince fagle group to assume the alleged liability owed to petitioner by plg for the outstanding dollar_figure balance nor did he structure the disbursement among his companies so that plg had enough money to pay off its creditors including petitioner the liabilities owed to plg’s outside creditors were paid in full but no funds were made available to repay petitioner petitioner claimed that plg’s failure to pay him the remaining money resulted in a bad business debt on his tax_return he claimed a deduction of dollar_figure he later claimed that this amount should have been dollar_figure he had claimed the lower amount on the advice of his tax preparer respondent determined a dollar_figure deficiency by disallowing petitioner’s claimed ordinary_loss for a bad business debt under sec_166 computational adjustments were also made due solely to the increase in petitioner’s adjusted_gross_income opinion we must decide whether petitioner is entitled to a business_bad_debt deduction for the advances made on plg's behalf respondent argues that petitioner is not entitled to the deduction because the advance did not constitute a business loan on brief respondent also argued that the advance was not a bona_fide loan and that it did not become worthless as petitioner claimed however in the notice_of_deficiency respondent already conceded that the advance was a nonbusiness_bad_debt which petitioner could deduct as a short-term_capital_loss rather than as the ordinary_loss claimed for and calculated petitioner's tax_deficiency accordingly in order to maintain an ordinary_loss petitioner must demonstrate that the loan qualifies for sec_166 treatment 305_us_281 230_f2d_880 5th cir sec_166 a provides that in the case of a taxpayer other than a corporation sec_166 shall not apply to any nonbusiness_debt sec_166 defines a nonbusiness_debt as a debt other than-- a a debt created or acquired in connection with a trade_or_business of the taxpayer or b a debt the loss from the worthlessness of which is incurred in the taxpayer’s trade_or_business whether a debt is a business debt or a nonbusiness_debt is a question of fact in each particular case sec_1_166-5 income_tax regs in this regard a debt must be proximately related to the taxpayer’s conduct_of_a_trade_or_business in order to constitute a business debt 405_us_93 sec_1_166-5 income_tax regs whether a debt bears a proximate relation to a taxpayer’s trade_or_business is determined by the dominant motivation of the taxpayer in incurring the debt united_states v generes supra pincite a significant motivation is not sufficient id if an employee’s dominant motivation in making a loan to his employer is a desire to preserve his position and salary at that company the loan may be a business loan see 65_tc_1092 however petitioner here has not demonstrated that the loan was necessary to keep his job or was otherwise proximately related to maintaining his trade_or_business as an employee 373_us_193 petitioner held a salaried position in a separate company not threatened by the failure of plg and took no salary for his position with plg see united_states v generes supra pincite considering the ratio of salary to debt amount a significant factor to find business_purpose for an employee loan a taxpayer may claim a business loss in situations in which the taxpayer’s activities in making loans have been regarded as so extensive and continuous as to elevate that activity to the status of a separate business 32_tc_604 affd 276_f2d_368 4th cir 31_tc_1280 17_tc_702 yet petitioner presented no evidence that his activity in that respect was extensive enough to constitute a separate business we also find it significant that petitioner did not charge enough interest to create any lender profit margin and maintained no documentation on the advance he made having considered the record herein in light of the above criteria we conclude that petitioner did not make the advance to plg in furtherance of his trade_or_business he was not in the business of lending money nor did he make the advance in order to preserve a salary from plg petitioner is not entitled toa business_bad_debt deduction under sec_166 in light of the foregoing decision will be entered for respondent
